DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Air knife unit in claims 6-8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2017/0110344) in view of Ciccarelli, Jr et al (US 5,553,633) and Kageyama et al (US 5,862,820).

Regarding claim 1:	The prior art of Xue teaches a wet etching apparatus. Xue teaches an etching chamber 200 with an inlet and an outlet. The etching chamber has a shutter. Xue 
The shutter of the apparatus resulting from the prior art of Xue as modified by Ciccarelli, Jr et al  fails to teach a folding type shutter. The apparatus of Kageyama et al teaches chamber 2 has a swingable door 20, 24 (folding type shutter) see col. 4 lines 8-29. The motivation to provide a folding type shutter as suggested by Kageyama et al is that it ensures that a mist would not leak when closed. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide a folding type shutter as suggested by Kageyama et al in the apparatus of Xue in view of Ciccarelli et al.

Regarding claim 3: Xue et al teaches a spray device 202 is provided in the etching chamber 200 in [0009] and [0034] and spraying shower 501 see [0040], [0041] came from the a plurality sets of fine holes. See Figs 2A and 3-6E.
	
Regarding claim 4:	The prior art of Xue teaches an etching chamber 200, a front cushion chamber 100, and a rear cushion chamber 300 with a front shutter 203 and a rear shutter 204 see Figs. 2A, 2B, 4A-6E. Spray device 202 is provided in the etching chamber 200 in [0009].

The prior art of Ciccarelli, Jr et al teaches a treatment chamber A and etching zone, rinsing zone treatment chamber B, and a drying zone treatment zone C see col. 4 lines 23-30 where spraying pipes are located in all the treatment chambers see Fig. 1. The motivation to provide spray pipes in the treatment chambers esp. the front and rear cushion chambers of Xue that the pipes provide a structure to supply the fluid the nozzles uniformly and/or independently. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the front and rear cushion chambers of Xue to be provide with spray pipes so that the process fluid can be provided uniformly and/or independently to the substrate via the nozzles.

Regarding claims 6 and 7: The prior art of Xue fails to teach the air knife unit.
The prior art of Ciccarelli, Jr. et al teaches a pair of air knives 71, 72 see Figs. 1 and 2.
See col. 5 lines 21-60 where the air knives (air discharge tubes) are discussed. The motivation to modify the prior art of Xue with the air knives of Ciccarelli, Jr et al is to deliver pressurized air to the workpieces enhance the drying process see also the paragraph that joins columns 1 and 2. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Xue with the air knives of Ciccarelli, Jr et al. See also the prior art of Kageyama et al  teaches air knives 5, 7.

Regarding claim 8:	Recall Ciccarelli, Jr et al teaches air manifolds 69, 70 see col. 5 lines 21-60 and a compressor 66 with a non-return valve to prevent the liquid from backflow when the air 

Regarding claim 9: See the water tank 504 of Xue et al disposed below the spraying pipe see Figs. 5 and 6 A-E and [0046].

Regarding claim 10:	See the water tank 504 of Xue et al which includes a liquid inlet (see arrow) and liquid outlet (501b/502b) and see Figs. 5 and 6 A-E and [0046].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2017/0110344) in view of Kageyama et al (US 5,862,820)  and Ciccarelli, Jr et al (US 5,553,633) as applied to claims 1 and  3-10 above, and in further view of  Nishimoto et al (US 5,464,474).

The teachings of Xue as modified by Kageyama et al and Ciccarelli, Jr et al were 
discussed above. The shutter of Xue, Kageyama et al and Ciccarelli, Jr et al singly or in combination fails to teach the structure of the shutter as recited in claim 2.
 	See the prior art of Kageyama et al teaches a shutter constructed of a shielding baffle (swingable door 20) and a mounting board (guide bars 26 see col. 4 lines 30-32) and see Figs. 1, 2, and 5. The shutter of Kageyama et al fails to teach a scraper.

80 (scraper) as recited in the paragraph that joins 14 and 15. The motivation to modify the shutter of Xue as modified by Kageyama et al and Ciccarelli, Jr et al with a scraper as suggested by Nishimoto et al is to clean the contamination from the shutter to maintain cleanliness of the chamber esp. the shutter as the substrate entered/exited the chambers. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of  Xue as modified by Kageyama et al and Ciccarelli, Jr et al with the shutter of Nishimoto which comprises a scraper to maintain cleanliness of the chamber esp. the shutter as the substrate entered/exited the chambers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al (US 2008/0057383) teaches an apparatus for preventing substrates from being contaminated by condensed liquid. The apparatus of Hung et al teaches an etching chamber 31 with an inlet 32, outlet 33, with a shutter (moveable gate), spraying pipe with nozzles 35 see [0018] – [0020].

Hung et al (US 2004/0241996) teaches a stripper chamber 110, a rinsing chamber 120 with a shutter (pneumatic valve 143 and air knives 122, 123 see [0015] – [0017].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716